Citation Nr: 0309868	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  02-01 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi



THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a service-connected bilateral hearing loss disability.  

2.  Entitlement to service connection for a hypertension 
disability.  



REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
January 1946, and from May to November 1951.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from September 2000 and January 2002 rating decisions.  


FINDINGS OF FACT

1.  To the extent possible, all adequately identified 
relevant evidence, which is necessary for an equitable 
disposition of the claims, has been sought or obtained.  

2.  During a September 2001 VA examination, the veteran's 
service-connected bilateral hearing loss disability was 
manifested by a puretone threshold average of 50 decibels in 
both ears, with speech recognition ability of 82 percent in 
the right ear and 72 percent in the left ear; this, in turn, 
correlates to Level "IV" hearing for the right ear and Level 
"V" hearing for the left ear.

3.  The veteran was discharged from service in November 1951; 
hypertension was not initially diagnosed until several years 
later, well after his period of service in the military had 
ended; and there is no medical evidence of record indicating 
that the currently diagnosed hypertension disability is due 
to service, or that it developed to a compensable degree 
within one year of discharge.  





CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than 10 percent for the bilateral hearing loss 
disability.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 
4.86, Diagnostic Code 6100 (2002).

2.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted 
by Congress and signed into law.  The regulations 
implementing the VCAA (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), were subsequently 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The VCAA requires, in part, that VA notify the claimant of 
information and evidence, not previously provided, that is 
necessary to substantiate a claim-where at least a 
substantially complete application has been submitted.  

As part of this notice, VA shall indicate which portion of 
this evidence is to be provided by the claimant, and which 
part VA will assist in obtaining.  38 U.S.C.A. § 5103(a).  
See also Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

The VCAA and implementing regulations also eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim-but 
that VA is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and, therefore, applicable.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

A very recent decision by the U.S. Court of Appeals for the 
Federal Circuit discusses what the Board, itself, may do in 
developing claims and what, instead, must be done by the RO 
as the agency of original jurisdiction over the case.  
See Disabled American Veterans, v. Secretary of Veterans 
Affairs, Nos. 02-7304, 02-7305, 02-7316, 2003 U.S.App. LEXIS 
8275 (Fed. Cir. May 1, 2003) (holding notice provision 
contained in 38 C.F.R. § 19.9(a)(2) invalid, as it operates 
with 38 C.F.R. § 20.1304, as contrary to 38 U.S.C.A. 
§ 7104(a), and also invalidating the language of 38 C.F.R. 
§ 19.9(a)(2)(ii), as contrary to the specific time limit 
provided in 38 U.S.C.A. § 5103(b)(1)); compare Janssen v. 
Principi, 15 Vet. App. 370 (2001) (per curiam) (appellant 
represented by counsel presumed to be versed in facts and 
applicable law may waive consideration on appeal of any 
notice and duty-to-assist rights pursuant to 38 U.S.C.A. 
§§ 5103 and 5103A).  

Here, though, the requirements of the VCAA, where possible, 
have been met.  The RO initially denied the veteran's claims 
as not well grounded in September 2000, which was prior to 
the VCAA eliminating this requirement and prior to the 
submission of additional evidence.  But upon receiving this 
additional evidence, and after enactment of the VCAA, the RO 
reconsidered the veteran's claims on a de novo basis-in 
light of this change in law.  And the RO expressly indicated 
this in the January 2002 rating decision and Statement of the 
Case (SOC).  The SOC and subsequent Supplemental Statements 
of the Case (SSOCs) additionally provided the veteran with a 
copy of the pertinent laws and regulations.  Furthermore, 
the duties to notify and assist-also required by the VCAA, 
have been met, too, since the RO has continually apprised the 
veteran of the type of evidence needed to substantiate his 
allegations under the governing laws and regulations.  This 
occurred not only in the rating actions alluded to above, but 
also in letters the RO sent him concerning the development of 
his claims.  

Of equal or even greater significance, the RO also sent the 
veteran several other development letters specifically 
addressing the VCAA and its legal implications concerning 
this particular appeal.  Additionally, the RO also informed 
him each time it was unable to successfully obtain his 
records, apprised him of his responsibilities as a result, 
and instructed him on exactly what would happen next.  The RO 
also continually informed him that if he disagreed with the 
RO's consideration of the evidence, or reasons provided, he 
should write and explain why.  The RO thus informed him that 
he was to submit any additional evidence.  So, again, VA has 
apprised him of the duties to notify and assist, including 
insofar as when these duties are triggered and exactly what 
action can be expected from VA in response to this, and what 
would happen in the case if VA was unable to comply.  The RO 
also notified the veteran of what the evidence must show, 
what he needed to still submit, and what VA would obtain for 
him, if he provided the basic information necessary to 
conduct a search.  

Also, all medical and other evidence cited by the veteran as 
relevant to his claims either has been obtained or, if not, 
is unobtainable.  Due to the length of time between the 
veteran's active service period and the filing of his claim, 
there obviously were many records that were unavailable, due 
to the passage of time  and the death of many private medical 
providers.  

In particular, the Board is aware that the veteran has 
averred that he was treated for hypertension "in the 
1950s," and that he has asserted that medical evidence, in 
the form of qualifying insurance and pre-employment 
physicals, were at one time in existence.  However, for the 
following reasons and bases, the Board determines that VA has 
done everything reasonably possible to notify and assist the 
veteran, and there is no reasonable possibility that any 
further action on VA's part could substantiate his claims.  
But instead, it is the veteran that holds the key to any 
additional information under the facts and circumstances of 
this case.  

In July 2000, the veteran was informed of what was required 
of him in order to substantiate his claim for service 
connection for hypertension by way of a letter from the RO.  
Although this letter included the now invalidated well 
grounded language, it served as an excellent indicator to the 
veteran of what was required both of him, and to substantiate 
his claim.  Next, a September 2000 statement was received by 
VA from the office of the veteran's private physician, R.W., 
M.D.  The statement included a copy of the RO's July 2000 
notice letter, and simply informs VA that the examiner is on 
extended leave, and cannot respond to "your request for 
information."  In January 2002, the veteran was informed, by 
way of the statement of the case (SOC), that he did not 
submit, or complete and return, VA Form 21-4142, so that VA 
had authorization to follow up with the above Clinic 
associated with the veteran's private physician for further 
information.  

In February 2002, the veteran signed a VA Form 21-4142, which 
listed three potential sources of private medical evidence.  
The first, Dr. B.F., M.D., who reportedly treated the veteran 
from 1950 to 1965- was noted to be deceased, and it was 
indicated that his records, and address, were unavailable.  
The second was the name of the veteran's life insurance 
company and local sales person.  It was indicated that the 
veteran had yearly physicals from 1940 to 1950s, but that no 
records were available, "per the veteran."  Last, the 
veteran noted that he had sent a letter to VA, from the 
personnel department of his former employer from the 1950s 
until his retirement in 1987.  

A letter, received by VA in February 2002, reveals that Dr. 
J.C., Assistant Director of Personnel Services (it is not 
indicated whether this title refers to an M.D. or the 
academic degree of Ph.D.), stated that the J. County Public 
School System required physical examinations in the 1950s as 
a pre-employment qualification, and that the veteran's 
physical examination reports, in the 1950s, revealed elevated 
blood pressure evidence, and that he was advised to seek 
medical advice.  

The RO next sent the veteran a letter, asking him to complete 
additional copies of VA Form 21-4142, with the complete 
mailing address for each source.  Five days later, still in 
February 2002, the veteran returned the RO's letter, with an 
annotation:  "I do not have [the] addresses requested.  This 
information is not available to me.  Please do not delay my 
case.  This is all [of] the information [that] I have 
available."  

In August 2002, the RO next sent the above named public 
school system a copy of the veteran's original signed VA Form 
21-4142, a copy of the February 2002 letter from J.C., and a 
cover letter asking for copies of these examination reports.  
A copy of the RO's cover letter was also sent to the veteran.  
Specifically, the August 28, 2002 cover letter notified him 
that VA required copies of the veteran's actual physical 
examination reports in the 1950s showing hypertension.  

Subsequently, in September 2002, the Administrative Secretary 
for the entity in question replied that the veteran's file 
was not available, as the veteran retired in 1987, and as it 
was policy to destroy the records four years after an 
individual leaves the system.  The author of the letter did 
state that a copy of the veteran's employee card, verifying 
that the veteran was "employed with the school district 
during the timeframe mentioned," was enclosed.  

Subsequently, on September 19, 2002, the veteran was notified 
of the provisions of the VCAA, and what the evidence, in 
general, must show in order to establish entitlement to 
disability benefits.  In particular, that notice letter also 
informed him that he must give VA enough information about 
the requested records, so that VA can request them from the 
person or agency that has them.  A SSOC was issued in October 
2002.  He was again informed of the VCAA in December 2002.  
He submitted no further information concerning his 
hypertension claim.  

In this case, the RO has researched the veteran's claims 
folder, obtained addresses from outdated letters, and made 
numerous requests for additional possible sources of 
information that may substantiate the veteran's claim, 
despite his assertion that he has no further information 
available to him, when asked to complete VA Form 21-4142 by 
the RO, so that it could conduct an expedient and successful 
search.  Nonetheless, the RO's efforts have not yielded 
productive results.  While some evidence may possibly exist, 
the veteran cannot sit back and passively wait for 
assistance, when he has the pertinent information.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991) (veteran claiming service connection 
for PTSD should supply VA with adequate information to 
conduct a successful search for necessary evidence).

Therefore, despite numerous attempts, no further information 
was forthcoming allowing VA to further attempt to obtain any 
additional evidence.  Thus, VA duties have, to the extent 
possible, been fulfilled.  

Additionally, ultimately, in connection with a subsequent 
claim for benefits, the veteran indicated that he had had 
past treatment at a VA facility in West Jackson, in the 1940s 
or 1950s; by two deceased physicians, from 1946 to 1950; by a 
specialist and another deceased general practioner, from 1950 
to 1955; from a VA facility in Memphis, from 1956 to 1960; 
and from another deceased specialist, from the 1960s.  
However, the Board must point out that these treatment 
providers were asserted to have treated the veteran for an 
unrelated anxiety disorder, and it is not asserted that any 
private clinical records are available from any of the 
reported instances of treatment.  In fact, the veteran has 
repeatedly stated that various private physicians were either 
deceased or retired, and that their records were no longer 
available.  Further, of the examiners who were noted to be 
alive, they reportedly provided specialty counseling 
services, and not treatment for high blood pressure or 
hypertension.  Moreover, again, insufficient information is 
available to conduct a search.  Although the veteran was 
provided multiple copies of VA Form 21-4142, and is, or 
should be, keenly aware of the information that needs to be 
provided to VA in order to conduct a successful search, he 
provided only the most basic information, such as identifying 
the location of a private practioner with only the name of a 
particular street, and the information "near the Baptist 
Hospital."  

The Board concludes that the claimant must supply VA with a 
complete, current mailing address and ZIP code before VA's 
duty to assist the claimant in obtaining private medical 
records is triggered.  Wood v. Derwinski, 1 Vet.App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991) 
(concluding VA's duty to assist is not a one-way street.  The 
veteran cannot passively wait for assistance in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence).  In this case, 
VA has repeatedly meet any duty to inform the veteran that 
this information  was needed, both in order to conduct a 
successful search, and to further assist him in his claim.  

Additionally, although the veteran, at one time, indicated 
that he desired a hearing, on a VA Form 9 that was accepted 
by the RO as his notice of disagreement, he later 
specifically indicated that he did not desire any such 
hearing on multiple copies of VA Form 9 filed with respect to 
each issue in the instant case.  Therefore, the Board finds 
that the veteran has effectively withdrawn his hearing 
request.  Moreover, the Board notes that the Form 9 at issue 
pertained, in part, to a matter no longer before the 
Board-whether service connection was warranted for a hearing 
loss disability.  Grantham v. Brown, 114 F.3d 1156, 1158 
(1997) (issue of [increased rating] is based on an entirely 
new NOD.  The issue was not addressed at any time during the 
[service connection] appeal process stemming from the first 
NOD.  It was only the second NOD that could, and did, 
initiate appellate review of this claim concerning [an 
increased rating]).  Thus, no further action on this question 
is warranted.  

Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what hypothetical evidence would be 
secured by VA and what evidence would be secured by the 
appellant is harmless.  Cf. Quartuccio v. Principi, No. 01-
997 (U.S. Vet. App. June 19, 2002).  Of course, an error is 
not harmless when it reasonably affects the outcome of the 
case.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 
1998).  Here, though, there is not a scintilla of evidence 
that any failure on the part of VA to further comply with 
the VCAA reasonably affects the outcome of this case.  Hence, 
the Board finds that any such failure is inconsequential.  
While perfection is an aspiration, the failure to achieve it 
in the administrative process, as elsewhere in life, does 
not, absent injury, require a repeat performance.  Miles v. 
M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

VA has done everything possible to assist the veteran with 
the claims at issue.  There is no reasonable possibility that 
additional assistance would aid in substantiating the claim.  
Further development and further expending of VA's resources 
is not warranted since the veteran has been given adequate 
notice of the need to submit supporting evidence or argument.  
He also will not be prejudiced by the Board's decision 
because VA already has complied with the requirements of the 
VCAA and implementing regulations, to the extent possible, 
with respect to the issues at hand.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

II.  Hearing Loss Rating

The veteran's April 2000 claim of service connection for a 
hearing loss disability was initially denied in a September 
2000 rating decision [RD].  In September 2001, the veteran 
was afforded a VA compensation and pension audiological 
examination.  The examiner opined that the veteran's 
longstanding hearing loss was likely due to his military 
service noise exposure, which included machine gunfire and 
airplane engines.  In January 2002, the RO established 
service connection for a bilateral hearing loss disability, 
and assigned a 10 percent evaluation.  

The veteran thereafter indicated disagreement with the 
assignment of that rating, and this appeal ensued.  Since 
this appeal arises from the initial grant of service 
connection, "staged" ratings may be assigned where 
appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

Disability ratings are intended to compensate for the 
reductions in earning capacity that are due to the specific 
disorder.  The ratings are intended, as far as practicably 
can be determined, to compensate for the average impairment 
of earning capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155.  It is also necessary to 
evaluate the disability from the point of view of the veteran 
working or seeking work, 38 C.F.R. § 4.2, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Ratings for hearing impairment are determined by applying the 
criteria set forth at 38 C.F.R. § 4.85.  Under these 
criteria, ratings for a bilateral hearing loss range from 
noncompensable (i.e., 0 percent) to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies of 1,000, 2,000, 
3,000 and 4,000 Hertz.  See 38 C.F.R. § 4.85(a), (d).  

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
ranging from level I for essentially normal acuity through 
level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, 
Diagnostic Code 6100; Table VI ; 38 C.F.R. § 4.85(b), (e).  
Moreover, Table VII was amended in that hearing loss is now 
rated under a single code, Diagnostic Code 6100, regardless 
of the percentage of disability.  See 64 Fed. Reg. 25204 (May 
11, 1999).  As the veteran's claim was filed in April 2000, 
the new regulations are applicable to his case.  

The amended regulations also added two new provisions for 
evaluating veterans with certain exceptional patterns of 
hearing impairment that cannot always be accurately assessed 
under § 4.85 because the speech discrimination test may not 
reflect the severity of communicative functioning that these 
veterans experience.  See 64 Fed. Reg. 25203 (May 11, 1999).  
The first new provision, 38 C.F.R. § 4.86(a), indicates that 
if the puretone threshold at each of the four specified 
frequencies of 1000, 2000, 3000, and 4000 Hertz is 55 
decibels or more, an evaluation can be based either on Table 
VI or Table VIa, whichever results in a higher evaluation.  
See 64 Fed. Reg. 25209 (May 11, 1999).  This provision is 
inapplicable in this particular appeal, though, since the 
veteran's puretone thresholds only have been 55 decibels or 
more in two of the four specified frequencies, at 2000 and 
3000 Hertz in the right ear and at 3000 and 4000 Hertz in the 
left ear.  The puretone threshold is not 55 decibels at 1000 
Hertz, in either ear.

The second new provision, 38 C.F.R. § 4.86(b), indicates that 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  Id.  Here though, again, the 
veteran's hearing loss does not fit within this special 
exception.  So the severity of his bilateral hearing 
impairment is determined after application of the veteran's 
audiological examination results to the regular scheduled 
criteria.  See 38 C.F.R. § 4.85.  

When examined by VA in September 2001, the veteran had the 
following average pure tone thresholds, in decibels, and 
speech discrimination scores:  Right Ear-25 decibels [dB] at 
500 Hertz [Hz]; 40dB at 1000Hz; 55dB at 2000Hz; 55dB at 
3000Hz; and 50dB at 5000Hz.  The four frequency average was 
50dB.  Left Ear-15dB at 500Hz; 25dB at 1000Hz; 45dB at 
2000Hz; 65dB at 3000Hz; and 65dB at 4000Hz.  The four 
frequency average of the left ear was 50dB.  The veteran's 
Word Recognition Scores were 82 percent for the right ear and 
72 percent for the left ear.  

Those averages and Word Recognition Scores result in Numeric 
Designations of "IV" for the right ear, and "V" for the 
left ear, under Table VI, "Numeric Designation of Hearing 
Impairment based on Puretone Threshold Average and Speech 
Discrimination:"  


1000
200
0
3000
4000
Average
Word 
Score
Table VI
R
40
55
55
50
50
82%
IV
L
25
45
65
65
50
72%
V

Under Table VII, a bilateral hearing loss disability with a 
numeric designation of "IV" for the better ear, and "V" 
for the poorer ear, results in a disability evaluation of 10 
percent.  38 C.F.R. § 4.85, Table VII, "Percentage 
Evaluation for Hearing Impairment (Diagnostic Code 6100)."

A September 2002 letter from a private hearing service 
company reveals that the veteran was evaluated in December 
1998 with "SRT" scores of 35 in the right ear, and 40 in 
the left ear.  The examiner noted that those numbers 
translated into "percent of hearing loss."  The statement 
also noted, in pertinent part, that the veteran's scores were 
most likely currently higher than shown by the above December 
1998 test results.   

The Board acknowledges that the veteran has asserted, 
essentially, that his hearing impairment is of a greater 
severity than is currently rated.  His assertion is credible.  
In determining the actual degree of disability, however, the 
objective examination is more probative of the degree of 
impairment.  

Additionally, although the staff who evaluated the veteran's 
hearing at a private clinic in December 1998 found that the 
veteran's "disability percentages" were different, in fact, 
greater than, the 10 percent found here, it is not clear 
which disability schedule was utilized, although a state 
disability rating system was alluded to in that letter.  
However, as indicated above, VA uses the Schedule in 
determining disability rates for VA benefits purposes.  
38 C.F.R. Part 4, § 4.85.  

Moreover, the Court of Appeals for Veterans Claims has noted 
that the assignment of VA disability ratings for hearing 
impairment is derived by the mechanical application of the 
numeric designations assigned after audiometric evaluations 
are rendered. Lendenmann v. Principi, 3 Vet.App. 345, 349 
(1992).  In this case, the numeric designations do not 
produce a disability evaluation that would warrant the 
assignment of an evaluation greater than 10 percent at any 
time since service connection for this disorder was granted.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Therefore, as the preponderance of the evidence is against 
the claim for a greater rating, the benefit of the doubt rule 
does not apply, and the claim must be denied.  



III.  Hypertension

Service connection may be established for disability 
resulting from a personal injury sustained or a disease 
contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge from 
service when all the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Generally, to show the requisite connection between the 
current disability and service, the record must include:  (1) 
medical evidence confirming the veteran currently has the 
disability alleged, (2) medical evidence, or in certain 
circumstances lay testimony, of a relevant in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus/causal link between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Service connection for hypertension can also be established 
on a presumptive basis, if it is shown by competent evidence 
that it became manifest to a degree of 10 percent or more 
within the first post service year.  38 C.F.R. 3.307, 3.309.

In this case, VA examination and treatment records made part 
of the record subsequent to the veteran's discharge from his 
second period of active service in November 1951 reveals that 
he has, in fact, more recently been diagnosed with 
hypertension.  

The veteran contends that his currently diagnosed 
hypertension is due to service, in that it was at least 
manifested in the early 1950s, and therefore a grant 
of service connection either under 38 C.F.R. § 3.303(d) or 
under the presumptive provisions found at 38 C.F.R. §§ 3.307, 
3.309 is warranted.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

A careful review of the veteran's claims folder reveals that 
his blood pressure was recorded on six occasions during and 
between his periods of active service, and prior to November 
1952.  

First, on induction examination into the Army Air Force in 
September 1943, the veteran's blood pressure was recorded as 
134/86.  On discharge examination, in January 1946, it was 
110/80.  

Next, in June 1946, the record reflects that the veteran was 
seen at a VA medical facility for an unrelated disorder, and 
his blood pressure was recorded, at that time, as 120/80.  

The service medical records (SMRs) from his second period of 
service reflect that his blood pressure was recorded at 
120/70 on induction examination in August 1950.  In April 
1951, it was 120/84, and prior to discharge in November 1951, 
it was 120/78.  

Although review of the SMRs from both periods of the 
veteran's service also reflect treatment after an aircraft he 
was occupying as a bomber crashed, and that he was also 
treated for additional complaints, there is no evidence of 
treatment for elevated blood pressure, and no findings or 
diagnoses of hypertension.  

The evidence subsequent to service includes VA examination 
reports, treatment records, lay statements, and statements 
from former employers, as well as a letter from the office of 
the veteran's private physician.  

However, there is no evidence showing that the currently 
diagnosed hypertension disorder is in any way related to 
service.  There is no evidence of in-service incurrence, no 
evidence that a subsequently developed hypertension disorder 
is in any way due to service, and no evidence that a current 
hypertension disorder was manifested to a compensable degree 
within an applicable presumptive period subsequent to either 
period of service discharge.  38 C.F.R. §§ 3.303, 3.307, 
3.309.  

Although it is averred by the veteran, the lay statements 
submitted on his behalf, and the statement by Dr. J.C., 
Assistant Director of Personnel Services (it is not indicated 
whether this title refers to an M.D. or the academic degree 
of Ph.D.), that he in fact did manifest elevated blood 
pressure "in the 1950s," there is no evidence narrowing 
these lay statements to a more specific time period, such as 
prior to November 1952.  Thus, the probative value of these 
statements declines greatly, as they were made almost 50 
years after the events in question.  Since the service 
medical records are far more contemporaneous to the relevant 
time in question, they are inherently more reliable and 
probative than the unsubstantiated lay allegations.  
See Struck v. Brown, 9 Vet. App. 145, 155-56 (1996).  

Additionally, although it has alternatively been asserted 
that the veteran's 
pre-employment physical examination reports showed elevated 
blood pressure readings and hypertension, it has not been 
demonstrated that any of the statements were made by persons 
having medical expertise or having any medical training.  
Although one statement is made by an author who signs her 
name with the title of "Dr.," the record does not show that 
this person has an M.D., and her title-Assistant Director of 
Personnel Services-preponderates against that finding.  
There is no indication, in the letter itself, that the author 
treated the veteran, or clinically reviewed his record.  
Further preponderating against that finding, in this case, is 
the fact that another of the veteran's lay witnesses, who 
submitted several statements on his behalf in another one of 
his claims not currently before the Board, repeatedly 
identifies herself as an R.N., and as someone who has some 
training in identifying and assessing the veteran's 
symptomatology picture.  No such claims were made in the 
letter received by VA in February 2002 at issue here.  The 
Board cannot simply assume that a retired administrator of a 
public school system, who has made no claims of medical 
training or expertise, possesses such medical qualifications 
merely because she signs her name prefaced with the title 
"Dr."  Therefore, as a matter of fact, the Board finds that 
this statement was made by a layperson.  

Statements by laypersons, while credible to assert what they 
have personally witnessed, do not constitute competent 
medical evidence, and are insufficient to show a causal 
connection to service.  See Layno v. Brown, 6 Vet. App. 465, 
469-70 (1994).  Lay people not possessing medical expertise 
cannot give a probative opinion on such additional 
determinative issues as current diagnoses and causal 
connection to service.  See Espirutu v. Derwinski, 2 Vet. 
App. 492, 494 (1991) (a lay person is competent to state that 
certain in-service symptomatology was experienced or 
witnessed, but is not competent to offer a medical opinion as 
to the cause or etiology of the claimed disability.)  

Thus, even if there were such medical reports, showing 
elevated blood pressure "in the early 1950s," or some 
elevated blood pressure readings prior to November 1952, the 
veteran and his lay witnesses are not competent to opine as 
to the reason he manifested those high blood pressure 
readings, or a diagnosis for them.  This, instead, requires a 
supporting medical opinion.  See Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000) ("A veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability . . .").  Also found at Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The deficiency in the veteran's claim is not so much whether 
he has hypertension; that much his clear; he obviously does.  
But there is no medical evidence causally linking the 
condition to his service in the military, so his appeal must 
be denied.  Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998) (In order for service connection for a particular 
disability to be granted, a claimant must establish he or she 
has that disability and that there is 'a relationship 
between the disability and an injury or disease incurred in 
service or some other manifestation of the disability during 
service).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992).

Additionally, there is no record of a continuity of 
symptomatology after service to the present time to otherwise 
support the claim.  38 C.F.R. § 3.303(b).  

The preponderance of the evidence is against the claim 
because it does not show the veteran's hypertensive disorder 
was manifested during service, to a compensable degree within 
one year of his separation of service, or that a current 
hypertension disorder is in any way related to service.  
Therefore, since the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  See 38 C.F.R. § 3.102; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



ORDER

An original evaluation greater than 10 percent for a service-
connected hearing loss disability is denied.  

Service connection for a hypertension disability is denied.  



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

